Citation Nr: 1039322	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1978.

This appeal arises before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in March 2004 and March 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of the hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified before the undersigned Veterans' Law Judge 
that he had been in a motorcycle accident in 1980 while a 
reservist, and that the accident happened when he was travelling 
to scheduled inactive duty.  Service treatment records show that 
the Veteran fractured his right arm and elbow, right femur, tibia 
and fibula in 1980 while a reservist.  He was hospitalized for 38 
days and was returned to flight status thereafter.

The Veteran's current claim is for service connection for 
bilateral knee disabilities and a low back disability.  He 
testified that he injured his knees in or about the summer of 
1977 when he was blown by jet blast off the flight line and 
landed on his knees.  He testified he injured his back in 1973, 
again on the flight line, when he slipped on ice on the wing and 
fell, striking his back on the drop tank and then again when he 
struck the deck.  He testified that the injuries were detected 
during Survival, Evasion, Resistance, and Escape (SERE) training, 
and that he was nearly washed out due to his back problems.

Service treatment records do not document the injuries to the 
knees and back identified above.  However, they show various 
other injuries to the Veteran's back and knees, including several 
falls involving horses during active service.  

VA examination conducted in March 2007 shows the Veteran has been 
diagnosed with degenerative disc disease of the lumbar spine.  
The examiner opined that the diagnosed lumbar spine disability 
was not at least as likely as not associated with the Veteran's 
active service.  However, the examiner's rationale was that the 
cause of the diagnosed lower back disability was primarily 
related to 1) a shortened right lower extremity, 2) the Veteran's 
occupation as a truck driver, and 3) multiple prior back soft 
tissue injuries.

The Board observes that the Veteran's shortened right lower 
extremity may be associated with the 1980 motorcycle accident in 
which the Veteran broke his right femur, tibia, and fibula which 
has been described as having occurred when the Veteran was in a 
duty status as a reservist.  In addition, the multiple back soft 
tissue injuries include several such injuries that occurred 
during the Veteran's active service.  

The Veteran's records from his reserve service save his reports 
of medical history and examination at reenlistment into reserve 
service and a flight examination dated in October 1991 and March 
1992, respectively, are absent.  

Given the foregoing, the Board finds it is necessary to remand to 
obtain the Veteran's reserve service treatment records, any 
records of treatment associated with the 1980 motorcycle 
accident, and the Veteran's entire service personnel records, to 
include reserve personnel records and, specifically any line of 
duty findings or other documentation surrounding the 1980 
incident.

In addition, the Veteran testified that his VA treating physician 
had diagnosed him with arthritis of both knees.  He testified he 
had last been seen at the VA Medical Center in Kerrville, Texas 
three weeks prior to his hearing, which would have been in April 
2010, approximately.  The most recent VA treatment records 
present in the claims file are dated in September 2003.  These 
records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask that the Veteran 
identify all VA and non-VA medical facilities 
that have treated him for his claimed back 
and knee disabilities.  In addition, the 
RO/AMC should ask that the Veteran identify 
all VA and non-VA medical facilities that 
treated him in conjunction with the 
motorcycle accident he had in 1980.  

The RO/AMC should obtain all identified 
treatment records.  Specifically, the RO/AMC 
should obtain any and all treatment records 
from the Kerrville, Texas VAMC and any other 
VAMC the Veteran may identify from 2003 to 
the present, that are not already of record 
and any and all records of treatment accorded 
the Veteran following his 1980 motorcycle 
accident, including from the Kennestone 
Hospital in Marietta, Georgia.  If the search 
for such records has negative results, 
documentation to that effect must be added to 
the claims file.

2.  Ask the Veteran to submit any and all 
copies of his service personnel and treatment 
records that he has in his possession.

3.  The RO/AMC should contact the appropriate 
custodian of service records and ascertain 
the precise dates of the Veteran's periods of 
AD, ADT and IADT with the Navy Reserves.  Any 
outstanding service treatment records 
associated with these additional periods of 
service should be obtained and associated 
with the claims folder.  If the search for 
such records has negative results, 
documentation to that effect must be added to 
the claims file.

4.  The RO/AMC must contact the appropriate 
custodian of service records and obtain the 
Veteran's entire service personnel record, to 
include his active duty and reserve periods 
of service.  If the search for such records 
has negative results, documentation to that 
effect must be added to the claims file.

5.  After all available evidence has been 
associated with the claims file; the Veteran 
should be afforded a new VA examination to 
determine the nature and etiology of the 
claimed bilateral knee and back disabilities.  
The claims folder must be made available to 
the examiner for review prior to examination.  
All indicated tests should be performed and 
the findings reported in detail.  

The examiner should identify any current 
bilateral knee and back disability.  For each 
knee and/or back disability identified, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that

a)	the disability had its onset during any 
of the Veteran's periods of active 
service or active duty for training or 
is otherwise etiologically related to 
any incident of the Veteran's active 
military service or active duty for 
training, or 

b)	the disability is etiologically related 
to any injury sustained during the 
Veteran's active or inactive service to 
include the 1980 motorcycle accident.

A complete rationale must be provided for all 
opinions expressed.

6.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC must readjudicate 
the Veteran's claim for service connection 
for left and right knee disabilities and for 
a back disability, with application of all 
appropriate laws and regulations including 
consideration of lay statements-including 
the Veteran's testimony-and consideration of 
any additional information obtained as a 
result of this remand.  If the benefits 
sought are not granted in full, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


